Exhibit 10.36
FIRST MODIFICATION AND RATIFICATION OF GUARANTIES
THIS FIRST MODIFICATION AND RATIFICATION of GUARANTIES (this “First
Modification”) is made as of the 24th day of December 2009, by and among MORGANS
GROUP LLC, a Delaware limited liability company, having an address at 475 Tenth
Avenue, New York, New York 10018, Attention: Marc Gordon, Chief Investment
Officer (“Morgans Guarantor”), DLJ MB IV HRH, LLC, a Delaware limited liability
company, having an address c/o DLJ Merchant Banking Partners, 11 Madison Avenue,
New York, New York 10010, Attention: Ryan Sprott (“DLJ Guarantor”; and
collectively with Morgans Guarantor, each, individually, a “Guarantor”, and
collectively, “Guarantors”), and HARD ROCK MEZZ HOLDINGS LLC, a Delaware limited
liability company, having an address at c/o PCCP, LLC, 1271 Avenue of the
Americas, 38th Floor, New York, NY 10020 (as successor in interest to Column
Financial, Inc. under the Loan (as defined below), and together with its
successors and assigns, “Lender”).
RECITALS:
A. Pursuant to that certain Third Mezzanine Loan Agreement, dated as of
November 6, 2007, by and among HRHH Gaming Junior Mezz Two, LLC and HRHH JV
Junior Mezz Two, LLC (collectively, “Borrowers”) and Lender (the “Original Loan
Agreement”), Lender made a loan (the “Original Loan”) to Borrowers in the
original principal sum of Sixty-Five Million and 00/100 Dollars
($65,000,000.00).
B. The Original Loan is evidenced by that certain Third Mezzanine Promissory
Note, dated as of November 6, 2007, made by Borrowers in favor of Lender (the
“Original Note”), and is secured by, among other things that certain Third
Mezzanine Pledge and Security Agreement, dated as of November 6, 2007, made by
Borrowers to Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Original Pledge
Agreement”), as security for the Original Loan.
C. In connection with the making of the Original Loan to Borrowers, Guarantors
executed and delivered to Lender the following documents: (i) that certain Third
Mezzanine Closing Guaranty of Completion, dated as of November 6, 2007, made by
Guarantors in favor of Lender (the “Original Completion Guaranty”), (ii) that
certain Third Mezzanine Guaranty Agreement (Non-Qualified Mandatory Prepayment),
dated as of November 6, 2007, made by Guarantors in favor of Lender (the
“Non-Qualified Prepayment Guaranty”), and (iii) that certain Third Mezzanine
Guaranty Agreement, dated as of November 6, 2007, made by Guarantors in favor of
Lender (the “Original Non-Recourse Guaranty”).
D. On May 30, 2008, as additional security for the Original Loan, Guarantors
executed and delivered to Lender that certain Third Mezzanine Construction
Guaranty of Completion (the “Original Construction Guaranty,” and together with
the Original Completion Guaranty and the Original Non-Recourse Guaranty, the
“Original Guaranties”).
E. On August 1, 2008, Borrower prepaid a portion of the Original Loan with the
Release Parcel Release Price (as defined in the First Amended and Restated Loan
Agreement (as defined below)), resulting in an Outstanding Principal Balance (as
defined in the First Amended and Restated Loan Agreement) of $57,835,810.93.

 

 



--------------------------------------------------------------------------------



 



F. On the date hereof, Borrowers and Lender are entering into that certain First
Amended and Restated Third Mezzanine Loan Agreement (as the same may be further
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “First Amended and Restated Loan Agreement”), which amends and
restates the Original Loan Agreement in its entirety and modifies the Original
Loan to, among other things, grant additional extension options to Borrowers
(the “Loan Modification”; the Original Loan, as modified by the Loan
Modification, the “Loan”);
G. In connection with the Loan Modification, Borrowers and Lender are, as of the
date hereof, executing and delivering, among other things, (i) the First Amended
and Restated Loan Agreement, (ii) that certain Omnibus Amendment of Loan
Documents (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Omnibus Amendment”), (iii) that
certain Amended and Restated Third Mezzanine Promissory Note of even date
herewith in the principal amount of Sixty-Five Million and No/100 Dollars
($65,000,000.00) made by Borrowers in favor of Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Amended and Restated Note”), and (iv) that certain Ratification of
Pledge and Security Agreement made by Borrowers in favor of Lender (as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, the “Ratification of Pledge Agreement”; the Original Pledge Agreement,
as ratified by the Ratification of Pledge Agreement, the “Pledge Agreement”).
H. As of the date hereof, Lender has acknowledged and agreed that the
Non-Qualified Prepayment Guaranty has been terminated and is of no further force
or effect pursuant to that certain Third Mezzanine Release of Guaranty Agreement
(Non-Qualified Mandatory Prepayment), dated as of the date hereof, by and among
Lender and Guarantors.
I. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the First Amended and Restated Loan Agreement.
J. In connection with the Loan Modification, (i) Lender and Guarantors desire to
modify the Original Guaranties, and (ii) Lender has requested that Guarantors
ratify the terms and conditions of the Original Guaranties as hereinafter set
forth.
NOW, THEREFORE, for ten dollars ($10) and other good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, Guarantors
and Lender hereby agree as follows:
1. Modifications to Definitions Generally. Guarantors and Lender hereby agree
that all references to the following defined terms contained in any of the
Original Guaranties are hereby modified as follows:
(a) Note. All references to “the Note” shall be deemed to refer to the Amended
and Restated Note.

 

 



--------------------------------------------------------------------------------



 



(b) Loan Agreement. All references to the “Loan Agreement” shall mean the First
Amended and Restated Loan Agreement as defined herein.
(c) Individual Loan Documents. All references to any other Loan Document not
specifically referred to above shall mean such Loan Document as modified by the
Omnibus Amendment and the First HRHI Modification Agreement, as applicable, and
as the same may hereafter be amended, restated, replaced, supplemented or
otherwise modified from time to time.
(d) Loan Documents. All references to the “Loan Documents” shall mean the Loan
Documents as modified by the Omnibus Amendment and the First HRHI Modification
Agreement, as applicable, and as the same may hereafter be amended, restated,
replaced, supplemented or otherwise modified from time to time.
2. Specific Modifications to Original Non-Recourse Guaranty. Without limiting
the general modifications to the Loan Documents referred to above, Lender and
Guarantors hereby agree to the following additional modifications of the
Original Non-Recourse Guaranty:
(a) Section 1.2(a)(iv) of the Original Non-Recourse Guaranty is hereby deleted
in its entirety and replaced with the following:
“the misappropriation or conversion by any Loan Party, by any Person Controlled
by any Loan Party, including, without limitation, any Affiliated Manager, a
Liquor Manager who is an Affiliate of any Loan Party or a Gaming Operator who is
an Affiliate of any Loan Party, by any agent of any Loan Party, or by any other
Person with whom any Loan Party shall collude or cooperate, of (A) any Insurance
Proceeds paid by reason of any Casualty, to the extent so misappropriated or
converted; (B) any Awards received in connection with a Condemnation, to the
extent so misappropriated or converted; (C) any Rents or other Gross Income from
Operations not delivered to Lender following and during the continuance of an
Event of Default and not otherwise used to pay actual, customary Operating
Expenses, including, without limitation, (I) any income, proceeds or other
amounts received by any Loan Party under the Casino Component Lease, and/or
(II) without duplication of the foregoing clause (I), any income, proceeds or
revenue generated from gaming activities at any Property, in each of the
foregoing instances, to the extent so misappropriated or converted; (D) any
Rents paid more than one (1) month in advance in violation of the Loan Agreement
or the other Loan Documents, to the extent so misappropriated or converted;
and/or (E) any security deposits, to the extent so misappropriated or
converted;”.
(b) Section 1.2(a)(x) of the Original Non-Recourse Guaranty is hereby modified
by adding the following words at the end of such Section:
“(provided that a Transfer to Lender or any Mezzanine Lender in connection with
a foreclosure, an assignment in lieu of foreclosure, or other consensual
Transfer to Lender or any Mezzanine Lender shall in no event give rise to any
liability under this clause 1.2(a)(x) and provided further, that any such
Transfer to Lender or any Mezzanine Lender shall not limit or waive any other
liability of the Borrowers or any Guarantor under the other provisions of this
Guaranty)”.

 

 



--------------------------------------------------------------------------------



 



(c) Section 1.2(a)(xi) of the Original Non-Recourse Guaranty is hereby deleted
in its entirety and replaced with the following:
“the occurrence of an Event of Default under Section 8.1(a)(xvii)(A) of the Loan
Agreement,”.
(d) Section 1.2(a)(xii) of the Original Non-Recourse Guaranty is hereby deleted
in its entirety.
(e) Section 1.2(a)(xiii) of the Original Non-Recourse Guaranty is hereby deleted
in its entirety and replaced with the following:
“if HRHI shall fail to provide Assigned Employees for the operation of gaming
activities at the Hotel/Casino Property as and to the extent required pursuant
to Section 3 of the First HRHI Modification Agreement;”.
(f) Section 1.2(a)(xiv) of the Original Non-Recourse Guaranty is hereby deleted
in its entirety and replaced with the following:
“if Gaming Borrower shall fail to provide gaming operation services for the
Hotel/Casino Property following an Event of Default, a foreclosure of the
Mortgage or a deed in lieu of foreclosure, as and to the extent required
pursuant to Section 12.1(e) of the Loan Agreement;”
(g) Section 1.2(a)(xv) of the Original Non-Recourse Guaranty is hereby modified
by adding the words “or a deed in lieu of foreclosure” after the words
“following an Event of Default or a foreclosure of the Mortgage” therein.
(h) Section 1.2(a)(xviii) of the Original Non-Recourse Guaranty is hereby
deleted in its entirety and replaced with the following:
“as a result of Adjacent Borrower selling or attempting to sell any Partial
Release Parcel (including, without limitation, the sale of approximately 11.1
acres that occurred on August 1, 2008, regardless of whether such property meets
the definition of a “Partial Release Parcel” under the Loan Agreement) in
accordance with the procedures set forth in Section 2.5.1(f) of the Mortgage
Loan Agreement, rather than pursuant to a customary direct deed transfer,
including, without limitation, (A) the imposition of any tax (including interest
and penalties) provided in NRS §§375.020 and 375.023, (B) in connection with any
Bankruptcy Action filed by or against any Subsidiary Transferee prior to or
following the consummation of such sale, and/or (C) in connection with any delay
in accomplishing any of the steps identified in said Section 2.5.1(f) of the
Mortgage Loan Agreement;”
(i) Section 1.2(c) of the Original Non-Recourse Guaranty is hereby deleted in
its entirety.
(j) Exhibit A to the Original Non-Recourse Guaranty is hereby deleted in its
entirety and replaced with Schedule 1 attached hereto and made a part hereof.

 

 



--------------------------------------------------------------------------------



 



3. Specific Modifications to Completion Guaranty. Without limiting the general
modifications to the Loan Documents referred to above, Lender and Guarantors
hereby agree to the following additional modifications of the Original
Completion Guaranty:
(a) Section 1.1(b) of the Original Completion Guaranty is hereby deleted in its
entirety.
(b) The last paragraph of Section 1.1 of the Original Completion Guaranty is
hereby deleted in its entirety and replaced with the following:
“The obligations and liabilities set forth in the foregoing Section 1.1(a) are
collectively referred to herein as the “Guaranteed Obligations”; provided,
however, that in no event shall the aggregate obligations and liabilities of
Guarantors under this Guaranty and the Other Guaranties exceed the Guaranteed
Obligations; and the completion obligations with respect to completion of any
Initial Renovations Project shall be referred herein as the “Guaranteed Work”.
Each Guarantor hereby acknowledges having received, reviewed and approved a true
and complete copy of the Loan Agreement and the Mortgage Loan Agreement. Each
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Obligations as a primary obligor and not merely as a
surety.”
(c) Section 6.3 of the Original Completion Guaranty is hereby deleted in its
entirety and replaced with the following:
“6.3 Governing Law; Submission to Jurisdiction. This Guaranty shall be governed
in accordance with the terms and provisions of Section 10.3 of the Loan
Agreement.”
(d) Exhibits A-1 and A-2 to the Original Completion Guaranty are hereby deleted
in their entirety and replaced with Schedules 2 and 3 attached hereto,
respectively, and made a part hereof.
(e) Exhibit B to the Original Completion Guaranty is hereby deleted in its
entirety and replaced with Schedule 1 attached hereto and made a part hereof.
4. Specific Modifications to Construction Guaranty. Without limiting the general
modifications to the Loan Documents referred to above, Lender and Guarantors
hereby agree to the following additional modifications of the Original
Construction Guaranty:
(a) Section 1.1(c) of the Original Construction Guaranty is hereby deleted in
its entirety.

 

 



--------------------------------------------------------------------------------



 



(b) The last paragraph of Section 1.1 of the Original Construction Guaranty is
hereby deleted in its entirety and replaced with the following:
“The obligations and liabilities set forth in the foregoing Sections 1.1(a), as
limited pursuant to the foregoing Section 1.1(b), are collectively referred to
herein as the “Guaranteed Obligations”; provided, however, that in no event
shall the aggregate obligations and liabilities of Guarantors under this
Guaranty and the Other Guaranties exceed the Guaranteed Obligations; and the
completion obligations with respect to completion of the Project shall be
referred herein as the “Guaranteed Work”. Each Guarantor hereby acknowledges
having received, reviewed and approved a true and complete copy of the Loan
Agreement and the Mortgage Loan Agreement. Each Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor and not merely as a surety.”
(c) Section 6.3 of the Original Construction Guaranty is hereby deleted in its
entirety and replaced with the following:
“6.3 Governing Law; Submission to Jurisdiction. This Guaranty shall be governed
in accordance with the terms and provisions of Section 10.3 of the Loan
Agreement.”
(d) Exhibits A-1 and A-2 to the Original Construction Guaranty are hereby
deleted in their entirety and replaced with Schedule 2 and 3 attached hereto,
respectively, and made a part hereof.
(e) Exhibit B to the Original Construction Guaranty is hereby deleted in its
entirety and replaced with Schedule 1 attached hereto and made a part hereof.
5. Ratification of Guaranties. Each Guarantor hereby (a) ratifies the terms and
conditions of each of the Original Guaranties, as modified by this First
Modification, and its obligations thereunder, (b) represents and warrants that,
as of the date hereof, the representations and warranties made by it in the
Original Guaranties, as modified by this First Modification, are true, complete
and accurate as of the date hereof (or, if any such representation or warranty
speaks of a particular date, as of such date), and (c) restates and remakes, as
of the date hereof for the benefit of Lender each and every such representation
and warranty. Each Guarantor hereby represents and warrants that, as of the date
hereof, it is in compliance with all covenants binding on it as set forth in the
Original Guaranties, as modified by this First Modification.
6. Mortgage Loan, First Mezzanine Loan and Second Mezzanine Loan Amendments.
Lender hereby acknowledges and consents to the terms and provisions of (a) that
certain Second Modification and Ratification of Guaranties, dated as of the date
hereof, by and among Guarantors and Mortgage Lender (the “Mortgage Loan Document
Modification”), pursuant to which certain terms and provisions of the Mortgage
Loan Documents were modified, (b) that certain First Modification and
Ratification of Guaranties, dated as of the date hereof, by and among Guarantors
and First Mezzanine Lender (the “First Mezzanine Loan Document Modification”),
pursuant to which certain terms and provisions of the First Mezzanine Loan
Documents were modified and (c) that certain First Modification and Ratification
of Guaranties, dated as of the date hereof, by and among

 

 



--------------------------------------------------------------------------------



 



Guarantors and Second Mezzanine Lender (the “Second Mezzanine Loan Document
Modification”), pursuant to which certain terms and provisions of the Second
Mezzanine Loan Documents were modified. To the extent any of the Loan Documents
incorporate such terms and provisions of the Mortgage Loan Documents, the First
Mezzanine Loan Documents or the Second Mezzanine Loan Documents by reference,
such Loan Documents shall be deemed to incorporate such terms and provisions as
modified by the Mortgage Loan Document Modification, the First Mezzanine Loan
Document Modification or the Second Mezzanine Loan Document Modification, as
applicable. Any references in the Original Guaranties to (a) the Mortgage Loan
Documents shall mean such mortgage loan document(s) as modified by the Mortgage
Loan Document Modification, (b) the First Mezzanine Loan Documents shall mean
such first mezzanine loan document(s) as modified by the First Mezzanine Loan
Document Modification and (c) the Second Mezzanine Loan Documents shall mean
such second mezzanine loan document(s) as modified by the Second Mezzanine Loan
Document Modification.
7. Miscellaneous.
(a) Recitals. The Recitals at the beginning of this First Modification are
hereby incorporated into, and made a part of, the substantive provisions of this
First Modification.
(b) Governing Law. This First Modification shall be governed in accordance with
the terms and provisions of Section 10.3 of the First Amended and Restated Loan
Agreement.
(c) Successors and Assigns. The covenants, conditions and agreements contained
in this First Modification shall be binding upon, and shall inure to the benefit
of, Lender and Guarantors and their respective successors and assigns; provided,
however, that no Guarantor shall assign this First Modification except as
expressly permitted under the Original Guaranties and the First Amended and
Restated Loan Agreement, and any assignment made otherwise shall be void.
(d) Construction. Guarantors agree that they and their counsel have had ample
opportunity to review this First Modification and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this First
Modification.
(e) Severability. In the event that any one or more of the provisions of this
First Modification shall be determined to be void or unenforceable by a court of
competent jurisdiction or by law, such determination will not render this First
Modification invalid or unenforceable, and the remaining provisions hereof shall
remain in full force and effect.
(f) Section Headings. The section headings in this First Modification are for
the convenience of the parties and in no way alter, modify, amend, limit, or
restrict the contractual obligations of the parties.
(g) Amendments; Waivers. This First Modification may not be amended or modified,
and no provision of this First Modification may be waived, except, in each
instance, pursuant to a written instrument signed by Lender and Guarantors.

 

 



--------------------------------------------------------------------------------



 



(h) No Amendment; Conflicts. Except as expressly set forth herein, nothing
contained in this First Modification shall be construed to amend, modify, alter,
change or supersede the terms and provisions of the First Amended and Restated
Loan Agreement or any of the other Loan Documents. In the event of any conflict
between the terms hereof and the terms of the First Amended and Restated Loan
Agreement, the terms of the First Amended and Restated Loan Agreement shall
govern.
(i) Full Force and Effect. Except as and to the extent modified by this First
Modification, the Original Guaranties remain unmodified and in full force and
effect.
(j) Exculpation. The provisions of Section 9.4 of the First Amended and Restated
Loan Agreement are hereby incorporated by reference into this First Modification
to the same extent and with the same force as if fully set forth herein.
(k) Counterparts. Any number of counterparts of this First Modification may be
executed. Each counterpart will be deemed to be an original instrument and all
counterparts taken together will constitute one agreement.
[NO FURTHER TEXT ON THIS PAGE; SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this First Modification and Ratification of Guaranties has
been executed by Lender and Guarantors as of the date first above written.

                          MORGANS GUARANTOR:    
 
                        MORGANS GROUP LLC,         a Delaware limited liability
company    
 
                          By:  Morgans Hotel Group Co., a Delaware            
corporation, its managing member    
 
                   
 
      By:                                            Name: Richard Szymanski    
            Title:   Chief Financial Officer and Secretary    
 
                        DLJ GUARANTOR:    
 
                        DLJ MB IV HRH, LLC,         a Delaware limited liability
company    
 
                   
 
  By:                                    Name: Ryan Sprott           Title:  
Authorized Signatory    
 
                        LENDER:    
 
                        HARD ROCK MEZZ HOLDINGS LLC,         a Delaware limited
liability company    
 
                   
 
  By:  /s/ Yon Cho                                 Name: Yon Cho          
Title:    

First Modification and Ratification of Guaranties — 3rd Mezz

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
First Modification and Ratification of Guaranties — 3rd Mezz

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

LEGAL DESCRIPTION–HOTEL PARCEL

 



--------------------------------------------------------------------------------



 



SCHEDULE 3

LEGAL DESCRIPTION–ADJACENT PARCEL

 